
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 626
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Davis of Alabama
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Members of Congress who participate in the Federal
		  Employees Health Benefits Program (FEHBP) should be automatically enrolled in
		  the public plan.
	
	
		Whereas the House of Representatives is considering the
			 establishment of a new public plan to be offered as a choice within the Health
			 Insurance Exchange;
		Whereas the goal of the public plan is to compete with
			 private plans in order to improve quality, expand choice, and contain costs
			 within the healthcare system in the United States;
		Whereas the public plan and its benefits are deemed
			 sufficient to meet the healthcare needs of the people in the United States and
			 eventually serve as the minimum quality standard for all health plans;
		Whereas in order to comply with PAYGO rules, the House is
			 considering increasing personal income taxes to offset new costs associated
			 with healthcare legislation; and
		Whereas Members of Congress should be held accountable for
			 their decision to create a public plan and restructure the healthcare system
			 for the people of the United States: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Members of
			 Congress who participate in the Federal Employees Health Benefits Program
			 (FEHBP) should be automatically enrolled in the public plan; and
			(2)Members of Congress should be subject to
			 any personal income tax increases levied as a result of healthcare legislation,
			 regardless of their annual gross income.
			
